DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chris Rueppell on 12/02/2021.

The application has been amended as follows: 
Claim 4 (Currently Amended): The method of claim 2, wherein the released 1-MCP gas is delivered to the secondary location by creating a pressure difference between the 1-MCP generator and the secondary location using a gas pumping mechanism consisting of at least one of the 
Claim 13 (Currently Amended) The method of claim 11, wherein the released 1-MCP gas is delivered to the secondary location by creating a pressure difference between the 1-MCP generator and the secondary location using a gas pumping mechanism consisting of at least one of the equipment of air compressors, portable gas tanks, and air pumps at gas flow rate between 0.001 to 200 L/min.

Allowable Subject Matter
Claims 1-9, 11-16, and 25-32 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of US20030220201 does not teach the specifics of the compliant impurity profile is at least one of below 0.1% of the total 1-MCP gas released and the levels of chlorinated compounds 1-chloro-2-methylpropene (1-CMP) and 3-chloro-2methylpropene (3-CMP) below 0.05% of the total 1-MCP gas released. It also does not teach the mixture is maintained at a temperature range of 1 to 100C for at least 0.5 hrs. It teaches temperature ranges but not having a specific time set for the temperature range controlled by a temperature control system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/PHILLIP Y SHAO/Examiner, Art Unit 1776                                                                                                                                                                                                        12/02/2021